Citation Nr: 0430077
Decision Date: 11/12/04	Archive Date: 01/04/05

DOCKET NO. 01-04 435A                       DATE NOV 12 2004

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to a rating in excess of 10 percent for a knee disorder classified as residuals of healed right bicondylar tibial plateau fracture.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1986 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey. Historically, the veteran was granted service connection and a 30 percent rating was assigned for a right knee disorder in a September 1994 rating decision. When he failed to report for a scheduled examination in October 1997, the RO proposed to reduce his schedular rating to 0 percent. A letter was sent to the veteran dated in December 1997 in which he was informed that this decrease was effective January 1, 1997. In January 1998, he filed for an increased rating. The current appeal ensued following a May 2000 rating decision in which a 10 percent rating was assigned for the veteran's right knee disorder. The 10 percent rating was confirmed and continued in March 2004. A travel board hearing was held in September 2004 before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

In this case, the record shows that moderate degenerative joint disease of the right knee was noted upon VA examination in April 2000. When the veteran was seen by VA in June 2003 for physical evaluation of the right knee, he complained of mild pain in the knee. Examination showed a scar on the knee, but he had a normal gait, normal muscle strength and tone. There was also normal range of motion.

The veteran failed to report for VA examination in September 2003. At the September 2004 personal hearing, he testified that he missed that exam because he was confused on the dates and because he did not get notice until the last minute.

- 2



He stated that he would make every effort to appear for another examination if rescheduled.

As to current right knee symptoms, he said that he was in pain most of the time. He found that using stairs was difficult. He could not run and avoided hard surfaces. There was instability of the knee, and he sometimes favored the other knee. He occasionally wore a knee brace, and he reported pain with motion. Rainy weather exacerbated his knee symptoms.

It is the Board's determination that a new examination that determines the correct diagnoses for the right knee should be provided, as this is important in evaluating the veteran as in certain circumstances; it is also pointed out to the RO that separate ratings may be assigned for separate manifestations of a knee disability, if the veteran has arthritis of the knee. See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

Accordingly, the case is REMANDED to the RO for the following action:

1. The AMC should contact the veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee condition on appeal or any records that are not currently included in the clams file. With any necessary authorization from the veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the veteran that are not currently of record. All efforts to obtain these records must be documented in the claims file. If any records cannot be obtained, it should be so stated, and the veteran is to be informed of any records that could not be obtained. If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.

- 3 


2. The veteran should be scheduled for an appropriate VA examination to determine the current severity of the service connected right knee disability. The claims file should be made available and reviewed by the examiner in connection with the examination. All necessary diagnostic testing should be done to determine the full extent of all disability present. All disability should be evaluated in relation to its history with emphasis on the limitation of activity and functional loss due to pain imposed by the disability at issue in light of the whole recorded history. The examiner should indicate as follows:

Describe and indicate whether there are any findings of subluxation, instability, locking, swelling, or loss of range of motion of the right knee. Any instability should be described as mild, moderate, or severe.

Determine the range of motion of the right knee in degrees. The examiner should indicate whether there is any ankylosis of the knee; and, if so, the position in degrees should be given. It should be indicated whether full motion is considered to be 0-140 degrees, or whether some other measurement is used. For VA purposes, normal flexion is to 140 degrees and normal extension is to 0 degrees.

Determine whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disability; and, if feasible, this determination should be expressed in terms of the degree of additional range of motion loss or ankylosis (which should be described in degrees) due to

- 4


any weakened movement, excess fatigability, or incoordination.

Functional impairment should be described, as should the affect of the service-connected disability on employability.

3. After completion of the requested development, the AMC should review the veteran's claims on the basis of all the evidence of record. If any action taken remains adverse to the veteran, he and his representative should be furnished an appropriate Supplemental Statement of the Case (SSOC). This should additionally include consideration and a discussion of VAOPGCPREC 2397 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998) if the veteran is found to have arthritis of the right knee. The SSOC should include consideration and a discussion of .C.F.R. § 3.655 if the veteran fails to appear for a scheduled examination. In such case, the AMC should include a copy of the notification letter in the claims file as to the date the examination was scheduled and the address to which notification was sent. If the letter is not available, personnel at the medical center should certify to what address the letter was sent, and should certify that it was not returned as undeliverable. The SSOC should additionally include a discussion of all evidence received since the last statement of the case was issued. The veteran and his representative should then be afforded an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.

- 5 


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 
